Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 1 of 24




                        EXHIBIT C
                Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 2 of 24


chtousi@ipllfirm.com

From:                             Ben Hodges <ben.hodges@foster.com>
Sent:                             Wednesday, October 10, 2018 8:28 PM
To:                               'Andrew C. Aitken'
Cc:                               Cameron Tousi; Kevin Ormiston; Ryan Duffey
Subject:                          RE: Protective Order; Meet and Confer
Attachments:                      BJH Edits - ModelStipulatedProtectiveOrder (Ninebot).docx


Andrew,

Attached is a draft that contains edits, mostly as I mentioned would be appropriate to Cameron last January.

Please let me know if this resolves those issues and if not I am happy to meet and confer as soon as possible. I am
available tomorrow except for a lunch meeting (11:30-1:30 PST) if you wish to discuss.

I hope you feel better and if you need time to accommodate illness, I’m happy to give you some additional reasonable
time.

Thanks.

Ben

Ben Hodges
ATTORNEY
Foster Pepper PLLC
Tel: 206.447.6282
ben.hodges@foster.com
From: Andrew C. Aitken [mailto:acaitken@ipllfirm.com]
Sent: Tuesday, October 09, 2018 3:52 PM
To: Ben Hodges
Cc: Cameron Tousi
Subject: Fwd: Protective Order; Meet and Confer




Dear Ben:

As I was preparing the financial documents to send out today, I went to review the protective order and learned
that the parties have not yet agreed to terms.

 Based upon the correspondence exchanged in January, it appears that the parties were close to an agreement
but the was never complected (or I could not find a record of an executed copy). I am unable to send these
materials out until an confidentiality agreement or protective order is put in place. I am sure that if we agree to
the terms, we can initiate production 'without approval by the court.
Based upon my review of the correspondence, it looks like Cameron had asked you for a marked up copy of the
last version that he had proposed.

Can you let me know where this stands?



                                                            1
                 Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 3 of 24
I was hit with some sort of flu today and have been working from home on a response to your letter of
September 28, 2018 but it looks like many of the issues you raise can be addressed by our document production.

Please send me your proposed version of the Protective Order at your earliest convenience so we can finish this
step up.

Very truly yours,

Andy Aitken
(301) 537-3299




---------- Forwarded message ---------
From: Ben Hodges <ben.hodges@foster.com>
Date: Thu, Jan 11, 2018 at 1:13 PM
Subject: RE: Protective Order; Meet and Confer
To: Cameron H. Tousi <chtousi@ipllfirm.com>
Cc: Al Van Kampen <AVanKampen@vkclaw.com>, Andrew C. Aitken <acaitken@ipllfirm.com>, Cristofer
Leffler <cristofer.leffler@foster.com>, Kevin Ormiston <kevin.ormiston@foster.com>, Ryan Duffey
<Ryan.Duffey@foster.com>


Cameron,



My proposal would be that we simply eliminate the prosecution bar section at this time. As I said, given the history of
the Parties litigating in good faith without one (and to my knowledge without any problems related to prosecution) and
the nature of what I anticipate we would be exchanging, I don’t think one is needed. I would agree to revisit the issue in
good faith if for some reason we ended up needing source code production and review. In that case, in the abstract I
could see a narrow prosecution bar being acceptable.



Thanks.



Ben




Ben Hodges
ATTORNEY


FOSTER PEPPER             PLLC

1111 Third Avenue, Suite 3000
Seattle, WA 98101


                                                             2
                Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 4 of 24
ben.hodges@foster.com

Tel: 206-447-6282
Fax: 206-749-1940

foster.com


From: Cameron H. Tousi [mailto:chtousi@ipllfirm.com]
Sent: Wednesday, January 10, 2018 4:14 AM
To: Ben Hodges
Cc: Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
Subject: Re: Protective Order; Meet and Confer




Ben,



Your proposed items 1-3 should be acceptable without an issue.



Regarding item 4, the patent prosecution Bar, we are appreciative of the points you are making. Rather than
extended back and forth exchanges by email, it would be preferable if you amend our version to fashion a more
tailored version of the language, which we can discuss in our meet and confer discussion.



Best regards,

Cameron

Sent from my iPhone


On Jan 9, 2018, at 4:23 PM, Ben Hodges <ben.hodges@foster.com> wrote:

        Cameron,



        Sorry I wasn’t able to send you edits last night and I’m actually on a plane now, so sending the document
        is a little problematic. However, I think overall we are close and just a few high level issues to work out.




        1. We’ll need to change the Plaintiff to Solowheel from Inventist.

        2. We’re fine with the Model ESI provisions


                                                             3
          Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 5 of 24
3. For the Protective Order, we’d prefer to take out designations for Source Code. Right now I don’t
know if source code will need to be produced. If it is, we would need a supplemental Order that laid out
review and production procedures which would be unique to Source Code and for which this Order
won’t be applicable or sufficient. With that in mind, I think it would be better to delete it out of this so
there’s no confusion that Source Code won’t be produced with just this Order.

4. I’m not sure about the prosecution bar. As you know, the Parties have been litigating for years now
without a Prosecution Bar. That would mean that a party could produce the exact same document from
prior litigation that wasn’t subject to a bar and suddenly a bar would be in place even though the
recipient could have been prosecuting this entire time. Additionally, I’m a little reluctant given that
Hogan Lovells still also represents Ninebot and it received all our documents previously, including our
source code, but they won’t be subject to this Bar, so a bar would be a little one sided. It would seem to
lead to strange results in that way. I’m certainly open to a discussion on that point and there may be a
way to tailor the bar to avoid situations like that, but I wanted to raise it up.



If you want to discuss, I can call you later today. I will land in a few hours and I’d be happy to discuss
later today or tomorrow.



Thanks.



Ben




Ben Hodges
ATTORNEY


FOSTER PEPPER             PLLC

1111 Third Avenue, Suite 3000
Seattle, WA 98101

ben.hodges@foster.com

Tel: 206-447-6282
Fax: 206-749-1940

foster.com

From: Cameron H. Tousi [mailto:chtousi@ipllfirm.com]
Sent: Monday, January 08, 2018 2:09 PM
To: Ben Hodges
Cc: Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
Subject: Re: Protective Order; Meet and Confer




Ben,
                                                      4
          Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 6 of 24



Tomorrow morning is fine for the discussion. Enclosed please
also find the proposed ESI order. Here, we are proposing the
Court's model order with no revisions.



Best regards,

Cameron




On Mon, Jan 8, 2018 at 4:42 PM, Ben Hodges <ben.hodges@foster.com> wrote:

Cameron,



Received and I will try to get you back comments today and be available for a meet and confer.
However, I have a few filings also due today, so that might be difficult. Would you be available
tomorrow morning?



Thanks.



Ben




Ben Hodges
ATTORNEY


FOSTER PEPPER             PLLC
1111 Third Avenue, Suite 3000
Seattle, WA 98101

ben.hodges@foster.com

Tel: 206-447-6282
Fax: 206-749-1940

foster.com



                                                    5
         Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 7 of 24
From: Cameron H. Tousi [mailto:chtousi@ipllfirm.com]
Sent: Monday, January 08, 2018 1:31 PM
To: Ben Hodges
Cc: Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
Subject: Protective Order; Meet and Confer




Ben,



In order to produce confidential documents and responses, we
would need a protective order in place together.



Pursuant to LCR 26(c)(2), we provide the Court's Model
Stipulated Protective Order in redline format, to include
provisions we consider standard for a patent case such as this
one.



LCR 26(c)(1) requires a good faith meet and confer for the
protective order. Would you please review the attached, and let
us know your availability for a telephonic meet and confer
discussion. It would be preferable to have the discussion today
since there are responses due.



Best regards,

Cameron




--




Cameron H. Tousi, Esq.



                                                  6
                   Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 8 of 24
         Managing Partner


         IP Law Leaders PLLC




         --




         Cameron H. Tousi, Esq.


         Managing Partner


         IP Law Leaders PLLC

         E      chtousi@ipllfirm.com


         Tel    +1 202 248 5410


         Fax    +1 202 318 4538
         Web    www.iplawleaders.com


         DC Metro Area       6701 Democracy Blvd., Ste. 555, Bethesda, MD 20817


         Washington, DC 1701 Pennsylvania Avenue, NW, Ste. 300, Washington, DC 20006
         Silicon Valley 4 Embarcadero Center, Ste. 1400, San Francisco, CA 94111




         PRIVILEGED AND CONFIDENTIAL


         PLEASE NOTE: This e-mail message and any attached files are confidential and are intended solely for the use of the
         addressee(s) named above. This communication may contain material protected by attorney-client, work product, or other
         privileges. If you are not the intended recipient or person responsible for delivering this confidential communication to the
         intended recipient, you have received this communication in error, and any review, use, dissemination, forwarding,
         printing, copying, or other distribution of this e-mail message and any attached files is strictly prohibited. Our firm reserves
         the right to monitor any communication that is created, received, or sent on its network. If you have received this
         confidential communication in error, please notify the sender immediately by reply e-mail message and permanently delete
         the original message. Thank you.


         Please consider the environment before printing this email.




--



Andrew C. Aitken, Esq.
Sr. Counsel
                                                                        7
                   Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 9 of 24
IP Law Leaders PLLC

E      acaitken@ipllfirm.com
Tel       +1 202 248 5410
Fax    +1 202 318 4538
Web www.iplawleaders.com
DC Metro Area    6701 Democracy Blvd., Ste. 555, Bethesda, MD 20817
Washington, DC 1701 Pennsylvania Avenue, NW, Ste. 300, Washington, DC 20006
Silicon Valley    4 Embarcadero Center, Ste. 1400, San Francisco, CA 94111

PRIVILEGED AND CONFIDENTIAL
PLEASE NOTE: This e-mail message and any attached files are confidential and are intended solely for the use of the addressee(s) named
above. This communication may contain material protected by attorney-client, work product, or other privileges. If you are not the intended
recipient or person responsible for delivering this confidential communication to the intended recipient, you have received this communication
in error, and any review, use, dissemination, forwarding, printing, copying, or other distribution of this e-mail message and any attached files
is strictly prohibited. Our firm reserves the right to monitor any communication that is created, received, or sent on its network. If you have
received this confidential communication in error, please notify the sender immediately by reply e-mail message and permanently delete the
original message. Thank you.
Please consider the environment before printing this email.




                                                                       8
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 10 of 24




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 9

10
          INVENTIST INCSOLOWHEEL INC..,                    CASE NO. 3:16-cv-05688-RBL
11
                                                           MODEL STIPULATED
12                             Plaintiff,                  PROTECTIVE ORDER

13                v.
          NINEBOT INC (USA), D/B/A INEBOT
14        U.S., INC.; NINEBOT (TIANJIN)
          TECHNOLOGY CO., LTD; NINEBOT,
15        INC (China)
16                             Defendant.
17
     1.     PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the Plaintiff
20
     InventistSolowheel Inc. and Defendant Ninebot (Tianjin) Technology Co. Ltd. (collectively
21
     “Parties”)the parties hereby stipulate to and petition the court to enter the following Stipulated
22
     Protective Order. The Parties parties acknowledge that this agreement is consistent with LCR
23
     26(c). It does not confer blanket protection on all disclosures or responses to discovery, the
24
     protection it affords from public disclosure and use extends only to the limited information or
25

26
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 11 of 24




 1 items that are entitled to confidential treatment under the applicable legal principles, and it does

 2 not presumptively entitle Pparties to file confidential information under seal.

 3

 4 2.       “CONFIDENTIAL” MATERIAL

 5          2.1    “Confidential” material shall include the following documents and tangible things

 6 produced or otherwise exchanged: all information or material produced for or disclosed in

 7 connection with this action to a Receiving Party that a Producing Party, including any Party to

 8 this action and any non-party producing information or material voluntarily or pursuant to a

 9 subpoena or a court order in connection with this action, considers in good faith to contain

10 confidential, commercially sensitive, and/or proprietary information not otherwise known or

11 available to the public. Any CONFIDENTIAL INFORMATION obtained by any Party from any

12 person pursuant to discovery in this litigation may be used only for purposes of this

13 litigation[The parties must include a list of specific documents such as “company’s customer

14 list” or “plaintiff’s medical records;” do not list broad categories of documents such as “sensitive

15 business material”]. CONFIDENTIAL OUTSIDE COUNSEL ONLY material is Confidential

16 Information where the producing party has a reasonable, good faith belief that disclosure of such

17 information to the officers, directors or employees of the receiving party is reasonably likely to

18 cause substantial harm to the competitive position of the producing party

19          2.2    Any document or tangible thing containing or including any CONFIDENTIAL

20 INFORMATION may be designated as such by the Producing Party by marking it

21 “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” or “RESTRICTED
22 CONFIDENTIAL – SOURCE CODE” prior to or at the time copies are furnished to the

23 Receiving Party.
24          2.3    Written discovery, documents (which include “electronically stored information,”

25 as that phrase is used in Federal Rule of Procedure 34), and tangible things that meet the

26 requirements for the confidentiality designations listed herein may be so designated by placing
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 12 of 24




 1 the appropriate designation on every page of the written material prior to production. For digital

 2 files being produced, the Producing Party may mark each viewable page or image with the

 3 appropriate designation, and mark the medium, container, and/or communication in which the

 4 digital files were contained. In the event that original documents are produced for inspection, the

 5 original documents shall be presumed “CONFIDENTIAL OUTSIDE COUNSEL ONLY”

 6 (unless otherwise designated at the time of inspection) during the inspection and re-designated,

 7 as appropriate during the copying process.

 8          2.4    All CONFIDENTIAL INFORMATION not reduced to documentary, tangible or

 9 physical form or which cannot be conveniently designated as set forth in paragraph 2 shall be

10 designated by the Producing Party by informing the Receiving Party of the designation in

11 writing.

12          2.5    Any documents (including physical objects) made available for inspection by

13 counsel for the Receiving Party prior to producing copies of selected items shall initially be

14 considered, as a whole, designated CONFIDENTIAL OUTSIDE COUNSEL ONLY (unless

15 otherwise designated at the time of inspection) and shall be subject to this Order. Thereafter, the

16 Producing Party shall have a reasonable time to review and designate the appropriate documents

17 as CONFIDENTIAL INFORMATION (or otherwise as appropriate) prior to furnishing copies to

18 the Receiving Party.

19          2.6    The following are examples of information that is not CONFIDENTIAL

20 INFORMATION:

21          a.     Any information that is or, after its disclosure to a Receiving Party, becomes part

22 of the public domain as a result of publication not involving a violation of this Order or other

23 obligation to maintain the confidentiality of such information;
24          b.     Any information that the Receiving Party can show was already publicly known

25 prior to the disclosure;

26
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 13 of 24




 1          c.      Any information that the Receiving Party can show by written records was

 2 received by it from a source who obtained the information lawfully and under no obligation of

 3 confidentiality to the Producing Party;

 4          d.      Any information which the Receiving Party can show was independently

 5 developed by it after the time of disclosure by personnel who did not have access to the

 6 Producing Party’s CONFIDENTIAL INFORMATION;

 7          e.      Any advertising materials that have been actually published or publicly

 8 disseminated; and

 9          f.      Any materials that have been disseminated to the public.

10          2.7     Documents designated CONFIDENTIAL and information contained therein shall

11 be available to persons or entities set forth in Paragraph 7.2 herein.

12

13 3.       INFORMATION DESIGNATED “CONFIDENTIAL OUTSIDE COUNSEL ONLY”

14          3.1     The CONFIDENTIAL OUTSIDE COUNSEL ONLY designation is reserved for

15 CONFIDENTIAL INFORMATION that constitutes or contains (a) commercially sensitive

16 marketing, financial, sales, web traffic, research and development, or technical data or

17 information; (b) commercially sensitive competitive information, including, without limitation,

18 information obtained from a nonparty pursuant to a current Nondisclosure Agreement (“NDA”);

19 (c) information or data relating to future products not yet commercially released and/or strategic
20 plans; (d) commercial agreements, settlement agreements or settlement communications, the

21 disclosure of which is likely to cause harm to the competitive position of the Producing Party;
22 (e) trade secrets, pricing information, sales or marketing forecasts or plans, business plans, sales

23 or marketing strategy, product development information, engineering documents, testing
24 documents, employee information, customer lists, and other non-public information of similar

25 competitive and business sensitivity, and/or (f) information that is likely to cause economic harm

26 or significant competitive disadvantage to the Producing Party if disclosed. Documents marked
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 14 of 24




 1 CONFIDENTIAL OUTSIDE ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL

 2 shall be treated as if designated CONFIDENTIAL OUTSIDE COUNSEL ONLY.                              In

 3 determining whether information should be designated as CONFIDENTIAL OUTSIDE

 4 COUNSEL ONLY, each Party agrees to use such designation only in good faith.

 5          3.2     Documents designated CONFIDENTIAL OUTSIDE COUNSEL ONLY and

 6 information contained therein shall be available only to the persons or entities listed in

 7 paragraphs 76.2(a), (c), (d), (e), (f) and (g) subject to any terms set forth or incorporated therein

 8 and, in particular, not any person or entity listed in paragraph 7.2(b).

 9

10 4.       INFORMATION DESIGNATED “RESTRICTED CONFIDENTIAL – SOURCE

11 CODE”SOURCE CODE

12 The RESTRICTED CONFIDENTIAL – SOURCE CODE designation is reserved for

13 CONFIDENTIAL INFORMATION that contains or substantively relates to a Party’s “Source

14 Code,” which shall mean documents containing or substantively relating to confidential,

15 proprietary and/or trade secret source code or technical design documentation, including

16 computer code, scripts, assembly, object code, source code listings and descriptions of source

17 code, object code listings and descriptions of object code, and Hardware Description Language

18 (HDL) or Register Transfer Level (RTL) files that describe the hardware design of any ASIC or

19 other chip. Because the Parties are uncertain as to whether source code will be requested and/or
20 produced in this matter, they agree to negotiate and propose a supplement to this Stipulated

21 Protective Order regarding the terms of source code production, if such production becomes
22 necessary.     This agreement is not intended to cover production of source code. If source code

23 becomes a category of requested information, the Parties agree to work in good faith to come to
24 agreement on a proper addendum covering production and protection of source code.

25

26 5.       PROSECUTION BAR
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 15 of 24




 1 5.1      Absent the written consent of the Producing Party, no person on behalf of Plaintiff,

 2 including without limitation any technical advisor of Plaintiff, who reviews a Defendant’s

 3 CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED CONFIDENTIAL –

 4 SOURCE CODE information shall, for the period of time identified in 5.3, engage in any

 5 Prosecution Activity (as defined below) on behalf of any Party other than the Producing Party or

 6 engage in any Prosecution Activity involving claims on a method, apparatus, or system claiming

 7 the technology that is the subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

 8 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information reviewed, including

 9 without limitation the technical subject matter of patents asserted in this action and any patent or

10 application claiming priority to or otherwise related to the patents asserted in this action.

11 5.2      For clarity and the avoidance of doubt, in-house or outside counsel of any Defendant in

12 this action are not subject to this Prosecution Bar even if they have received any other Party’s

13 non-technical CONFIDENTIAL information or non-technical CONFIDENTIAL OUTSIDE

14 COUNSEL ONLY information other than through a violation of this Order.

15 5.3      Prosecution Activity shall mean any activity related to 1) the preparation or prosecution

16 (for any person or entity) of patent applications relating to the technology that is the subject of

17 the Defendant’s       CONFIDENTIAL OUTSIDE               COUNSEL ONLY             or RESTRICTED

18 CONFIDENTIAL – SOURCE CODE information reviewed, including without limitation the

19 technical subject matter of patents asserted in this action and any patent or application claiming
20 priority to or otherwise related to the patents asserted in this action, or advising or counseling

21 clients regarding the same, including but not limited to providing any advice, counseling,
22 preparing, prosecuting, editing, amending and/or drafting of claims, or communication with a

23 domestic or foreign patent office, which shall be prohibited commencing upon the receipt of a
24 Defendant’s      CONFIDENTIAL           OUTSIDE       COUNSEL         ONLY       or   RESTRICTED

25 CONFIDENTIAL – SOURCE CODE information and ending three years following the

26 conclusion of this case (including any appeals). Nothing in this paragraph shall prevent any
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 16 of 24




 1 attorney from sending non-confidential prior art to an attorney involved in patent prosecution for

 2 purposes of ensuring that such prior art is submitted to the U.S. Patent and Trademark Office (or

 3 any similar agency of a foreign government) to assist a patent applicant in complying with its

 4 duty of candor. Nothing in this provision shall prohibit any attorney of record in this litigation

 5 from discussing any aspect of this case that is reasonably necessary for the prosecution or

 6 defense of any claim or counterclaim in this litigation with his/her client.

 7 5.4      For the avoidance of doubt, the patent prosecution bar above, shall not be deemed to

 8 preclude persons who have received Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

 9 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information from participating

10 directly or indirectly in post grant proceedings relating to the patents-in-suit, or of any patent that

11 claims priority, in whole or part, to the patent-in-suit.

12

13 653.     SCOPE

14          The protections conferred by this agreement cover not only confidential material (as

15 defined above), but also (1) any information copied or extracted from confidential material; (2)

16 all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

17 conversations, or presentations by partParties or their counsel that might reveal confidential

18 material.

19          However, the protections conferred by this agreement do not cover information that is in

20 the public domain or becomes part of the public domain through trial or otherwise.

21
22 764.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

23          764.1 Basic Principles. A receiving partParty may use confidential material that is

24 disclosed or produced by another party or by a non-party in connection with this case only for

25 prosecuting, defending, or attempting to settle this litigation. Confidential material may be

26 disclosed only to the categories of persons and under the conditions described in this agreement.
           Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 17 of 24




 1 Confidential material must be stored and maintained by a receiving partParty at a location and in

 2 a secure manner that ensures that access is limited to the persons authorized under this

 3 agreement.

 4          764.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 5 ordered by the court or permitted in writing by the designating partParty, a receiving partParty

 6 may disclose any confidential material only to:

 7                 (a)     the receiving partParty’s counsel of record in this action, as well as

 8 employees of counsel to whom it is reasonably necessary to disclose the information for this

 9 litigation;

10                 (b)     the officers, directors, and employees (including in house counsel) of the

11 receiving partParty to whom disclosure is reasonably necessary for this litigation, unless the

12 partParties agree that a particular document or material produced is for Attorney’s Eyes Only and

13 is so designated;

14                 (c)     experts and consultants to whom disclosure is reasonably necessary for

15 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

16 A);

17                 (d)     the court, court personnel, and court reporters and their staff;

18                 (e)     copy or imaging services retained by counsel to assist in the duplication of

19 confidential material, provided that counsel for the partParty retaining the copy or imaging
20 service instructs the service not to disclose any confidential material to third parties and to

21 immediately return all originals and copies of any confidential material;
22                 (f)     during their depositions, witnesses in the action to whom disclosure is

23 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
24 (Exhibit A), unless otherwise agreed by the designating partParty or ordered by the court. Pages

25 of transcribed deposition testimony or exhibits to depositions that reveal confidential material

26
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 18 of 24




 1 must be separately bound by the court reporter and may not be disclosed to anyone except as

 2 permitted under this agreement;

 3                 (g)     the author or recipient of a document containing the information or a

 4 custodian or other person who otherwise possessed or knew the information.

 5          764.3 Filing Confidential Material. Before filing confidential material or discussing or

 6 referencing such material in court filings, the filing partParty shall confer with the designating

 7 partParty to determine whether the designating partParty will remove the confidential

 8 designation, whether the document can be redacted, or whether a motion to seal or stipulation

 9 and proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures that must be

10 followed and the standards that will be applied when a partParty seeks permission from the court

11 to file material under seal.

12

13 875.     DESIGNATING PROTECTED MATERIAL

14          875.1 Exercise of Restraint and Care in Designating Material for Protection. Each

15 partParty or non-party that designates information or items for protection under this agreement

16 must take care to limit any such designation to specific material that qualifies under the

17 appropriate standards. The designating partParty must designate for protection only those parts

18 of material, documents, items, or oral or written communications that qualify, so that other

19 portions of the material, documents, items, or communications for which protection is not
20 warranted are not swept unjustifiably within the ambit of this agreement.

21          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

22 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

23 unnecessarily encumber or delay the case development process or to impose unnecessary
24 expenses and burdens on other parties) expose the designating partParty to sanctions.

25

26
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 19 of 24




 1          If it comes to a designating partParty’s attention that information or items that it

 2 designated for protection do not qualify for protection, the designating partParty must promptly

 3 notify all other parties that it is withdrawing the mistaken designation.

 4          875.2 Manner and Timing of Designations. Except as otherwise provided in this

 5 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6 ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7 be clearly so designated before or when the material is disclosed or produced.

 8                  (a)    Information in documentary form: (e.g., paper or electronic documents

 9 and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

10 proceedings), the designating partParty must affix the word “CONFIDENTIAL,” or

11 “CONFIDENTIAL OUTSIDE COUNSEL ONLY” or “RESTRICTED CONFIDENTIAL –

12 SOURCE CODE,” as the case may be, to each page that contains confidential material. If only a

13 portion or portions of the material on a page qualifies for protection, the producing partParty also

14 must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

15 margins).

16                  (b)    Testimony given in deposition or in other pretrial proceedings: the

17 partParties and any participating non-parties must identify on the record, during the deposition or

18 other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

19 other testimony after reviewing the transcript. Any partParty or non-party may, within fifteen
20 days after receiving the transcript of the deposition or other pretrial proceeding, designate

21 portions of the transcript, or exhibits thereto, as confidential. If a partParty or non-party desires
22 to protect confidential information at trial, the issue should be addressed during the pre-trial

23 conference.
24                  (c)    Other tangible items: the producing partParty must affix in a prominent

25 place on the exterior of the container or containers in which the information or item is stored the

26 word “CONFIDENTIAL.,” or “CONFIDENTIAL OUTSIDE COUNSEL ONLY” or
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 20 of 24




 1 “RESTRICTED CONFIDENTIAL – SOURCE CODE,” as the case may be. If only a portion or

 2 portions of the information or item warrant protection, the producing partParty, to the extent

 3 practicable, shall identify the protected portion(s).

 4          875.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 5 designate qualified information or items does not, standing alone, waive the designating

 6 partParty’s right to secure protection under this agreement for such material. Upon timely

 7 correction of a designation, the receiving partParty must make reasonable efforts to ensure that

 8 the material is treated in accordance with the provisions of this agreement.

 9

10 986.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

11          986.1 Timing of Challenges. Any partParty or non-party may challenge a designation of

12 confidentiality at any time. Unless a prompt challenge to a designating partParty’s confidentiality

13 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

14 burdens, or a significant disruption or delay of the litigation, a partParty does not waive its right

15 to challenge a confidentiality designation by electing not to mount a challenge promptly after the

16 original designation is disclosed.

17          986.2 Meet and Confer. The partParties must make every attempt to resolve any dispute

18 regarding confidential designations without court involvement. Any motion regarding

19 confidential designations or for a protective order must include a certification, in the motion or in
20 a declaration or affidavit, that the movant has engaged in a good faith meet and confer

21 conference with other affected parties in an effort to resolve the dispute without court action. The
22 certification must list the date, manner, and participants to the conference. A good faith effort to

23 confer requires a face-to-face meeting or a telephone conference.
24          986.3 Judicial Intervention. If the partParties cannot resolve a challenge without court

25 intervention, the designating challening partParty may file and serve a motion to retain challenge

26 confidentiality under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 21 of 24




 1 applicable) and after at least 24 hours of notice to the opposing party. The burden of persuasion

 2 in any such motion shall be on the designating partParty. Frivolous challenges, and those made

 3 for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other

 4 parties) may expose the challenging partParty to sanctions. All partParties shall continue to

 5 maintain the material in question as confidential until the court rules on the challenge.

 6

 7 1097. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 8 LITIGATION

 9          If a partParty is served with a subpoena or a court order issued in other litigation that

10 compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”

11 or “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL –

12 SOURCE CODE,” as the case may be, that partParty must:

13                  (a)    promptly notify the designating partParty in writing and include a copy of

14 the subpoena or court order;

15                  (b)    promptly notify in writing the partParty who caused the subpoena or order

16 to issue in the other litigation that some or all of the material covered by the subpoena or order is

17 subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)    cooperate with respect to all reasonable procedures sought to be pursued

19 by the designating partParty whose confidential material may be affected.
20

21 1108. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22          If a receiving partParty learns that, by inadvertence or otherwise, it has disclosed

23 confidential material to any person or in any circumstance not authorized under this agreement,
24 the receiving partParty must immediately (a) notify in writing the designating partParty of the

25 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

26 protected material, (c) inform the person or persons to whom unauthorized disclosures were
             Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 22 of 24




 1 made of all the terms of this agreement, and (d) request that such person or persons execute the

 2 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 3

 4 1219. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5 MATERIAL

 6           When a producing partParty gives notice to receiving partParties that certain

 7 inadvertently produced material is subject to a claim of privilege or other protection, the

 8 obligations of the receiving partParties are those set forth in Federal Rule of Civil Procedure

 9 26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

10 an e-discovery order or agreement that provides for production without prior privilege review.

11 The partParties agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth

12 herein.

13

14 13210. NON TERMINATION AND RETURN OF DOCUMENTS

15           Within 60 days after the termination of this action, including all appeals, each receiving

16 partParty must return all confidential material to the producing partParty, including all copies,

17 extracts and summaries thereof, or attest to the complete destruction thereof. Alternatively, the

18 parties may agree upon appropriate methods of destruction.

19           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

20 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

21 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
22 work product, even if such materials contain confidential material.

23           The confidentiality obligations imposed by this agreement shall remain in effect until a

24 designating partParty agrees otherwise in writing or a court orders otherwise.

25

26                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
           Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 23 of 24




 1 DATED:
                                                                   Attorneys for Plaintiff
 2

 3 DATED:
                                                                  Attorneys for Defendant
 4

 5          PURSUANT TO STIPULATION, IT IS SO ORDERED

 6          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 7 documents in this proceeding shall not, for the purposes of this proceeding or any other

 8 proceeding in any other court, constitute a waiver by the producing partParty of any privilege

 9 applicable to those documents, including the attorney-client privilege, attorney work-product

10 protection, or any other privilege or protection recognized by law.

11

12 DATED:

13

14                                                      Honorable Robert B. Leighton[Name of
                                                        Judge]
15                                                      United States District Court Judge
16

17

18

19
20

21
22

23
24

25

26
            Case 3:16-cv-05688-RBL Document 68-3 Filed 03/04/19 Page 24 of 24




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated

15 Protective Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:
20

21
22

23
24

25

26
